Citation Nr: 0121223	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  97-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Palms West Hospital from November 19, 
1995, through December 6, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.

This case first came before the Board of Veterans' Appeals 
(Board) from a decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, from the VA Medical Center in Miami, Florida, 
whereby 

payment or reimbursement by VA of unauthorized medical 
expenses incurred pursuant to hospitalization at Palms West 
Hospital from November 19, 1995, through December 6, 1995, 
was denied.  In June 1999, this claim was denied by the 
Board; the veteran appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in July 2000, vacated the Board's decision, and remanded the 
case to Board.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The evidence does not demonstrate that, while 
hospitalized at Palms West Hospital from November 19, 1995, 
through December 6, 1995, the veteran was accorded treatment 
for his service-connected psychosis, or for a nonservice-
connected disability that was associated with and held to be 
aggravating his service-connected psychosis.  

3.  The evidence does not demonstrate that the veteran had a 
total disability permanent in nature resulting from his 
service-connected psychosis.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Palms West Hospital from November 19, 
1995, through December 6, 1995, are not met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all records that the veteran 
has indicated are pertinent to his claim for payment or 
reimbursement of unauthorized medical expenses he incurred 
pursuant to hospitalization at Palms West Hospital from 
November 19, 1995, through December 6, 1995, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  In addition, 
the veteran has not indicated that any other records that 
would be pertinent to his claim are available but have not 
been procured.  VA's duty to assist the claimant in this 
regard, accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.

The veteran contends, in essence, that he is entitled to 
payment or reimbursement by VA for unauthorized medical 
expenses incurred in conjunction with his hospitalization at 
Palms West Hospital from November 19, 1995, through December 
6, 1995.  He specifically alleges that his service-connected 
mental disorder "was aggravated and not detected because of 
my loss of contact with reality (Psychosis)," and that, 
because of his service-connected mental condition, he was 
unable to appreciate the urgency of his physical condition 
(that is, his meningitis).  He also alleges that his mental 
condition "may have even been the catalyst which caused my 
immune system to weaken.  Stress, mood states, and 
psychiatric disorders can interfere with immune regulation 
and alter susceptibility to immune-related disorders such as 
infections, etc."  After a review of the pertinent record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.


Payment or reimbursement of medical expenses incurred without 
prior authorization by VA requires satisfaction of three 
criteria:  1) treatment of a service-connected disability, 
treatment of a nonservice-connected disability that 
aggravated a service-connected disability, or a total 
disability rating resulting from a service-connected 
disability; 2) treatment rendered as a result of a medical 
emergency; and 3) the unavailability of VA or other federal 
facilities.  The regulation requires that all three criteria 
must be satisfied prior to payment or reimbursement by VA of 
the medical expenses at issue.  38 C.F.R. § 17.120 (2000); 
see also 38 U.S.C.A. § 1728 (West 1991).  

In the Joint Motion for Remand and for a Stay of Further 
Proceedings that provided the basis for the Court's July 2000 
Order, the parties stipulated that "[t]he Board found, and 
the parties agree, that a medical emergency existed and that 
VA facilities were not available to Appellant."  No such 
finding is presented in the Board's June 1999 decision; that 
decision, in fact, was vacated by the Court.  Inquiry into 
whether the veteran's treatment at Palms West Hospital from 
November 19, 1995, through December 6, 1995, was prompted by 
a medical emergency, and whether VA or other federal 
facilities were unavailable, however, need not be undertaken, 
inasmuch as the evidence clearly demonstrates that the first 
criterion, as cited above, is not satisfied.

Under 38 C.F.R. § 17.120 (2000), payment or reimbursement of 
unauthorized medical expenses requires, in pertinent part, 
either treatment for an adjudicated service-connected 
disability; treatment for nonservice-connected disabilities 
associated with, and held to be aggravating, an adjudicated 
service-connected disability; or treatment for any disability 
of a veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 C.F.R. 
§ 17.120(a) (2000).  Herein, the veteran is, and was at the 
time of his hospitalization at Palms West Hospital, only 
service connected for a psychosis, currently 

characterized as a bipolar disorder, and which was rated as 
of November 1995 as 50 percent disabling (thereby precluding 
consideration of his claim under 38 C.F.R. § 17.120(a)(3), 
which requires the presence of a total disability permanent 
in nature).  Service connection was not established for any 
other disability.

Medical records from Palms West Hospital show that the 
veteran was admitted to that facility on November 19, 1995, 
with a history of right ear pain of several days; during the 
day of admission he was brought to the emergency room because 
he was disoriented, and during examination he was very 
restless and uncooperative.  He was admitted to rule out 
meningitis.  Both an infection and pneumococcal meningitis 
were diagnosed; although the veteran received antibiotics 
appropriate to meningitis, his condition continued to 
deteriorate.  A sinus infection in the left maxillary ethmoid 
with abscess of the mastoids was subsequently discerned, and 
surgery thereon was performed, after which "he improved 
markedly."  The hospitalization summary shows that "[t]he 
patient's evaluation was extremely critical but he improved 
quite a bit.  The patient was able to be awake, alert and 
okay.  At this point the patient was transferred to the 
facility for further IV antibiotics and physical therapy at 
the VA Hospital."  The summary notes a discharge diagnosis of 
pneumococcal meningitis, and acute sinusitis and abscess of 
the mastoid.

In brief, the veteran was accorded treatment during his 
hospitalization for pneumococcal meningitis, acute sinusitis, 
and an abscess of the mastoid.  Service connection has not 
been established for any of these disorders.  Likewise, the 
evidence does not show that he was accorded treatment for a 
psychosis, which is the sole disability for which service 
connection has been established.  Although the medical 
records from the period at issue reference intermittent 
problems regarding the veteran's mental alertness, noting on 
several occasions that he was confused or not alert, neither 
this evidence, nor any other medical records, indicate that 
these problems reflected the manifestation of his service-
connected psychosis, or that he had been accorded treatment 
for that disorder while hospitalized.  


Concomitantly, the evidence does not demonstrate that, while 
hospitalized at Palms West Hospital during the period in 
question, the veteran was accorded treatment for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability.  
While he was treated for disorders for which service 
connection was not established, there is no indication that 
either pneumococcal meningitis, acute sinusitis, or abscess 
of the mastoid was in any manner associated with or 
aggravated his service-connected psychosis.  The treatment 
records that reference his mental problems during his 
hospitalization do not identify the source of those problems; 
the evidence is devoid of any findings whereby those mental 
problems are attributed to a psychosis.  In fact, the 
veteran's arguments, to the effect that, due to his psychosis 
he failed to recognize the severity of the symptoms that were 
ultimately diagnosed as manifestations of meningitis, and 
that his psychosis precipitated in some manner his 
meningitis, are the opposite of what is required by statute 
and regulation:  that treatment be accorded for a nonservice-
connected disability that aggravates a service-connected 
disability.  The veteran, by alleging that his service-
connected psychosis caused or aggravated his meningitis, 
takes a position that is diametrically contrary to the 
provision in question.  See 38 U.S.C.A. § 1728(a)(2)(B) (West 
1991) and 38 C.F.R. § 17.120(a)(2) (2000).

The Board therefore finds that the evidence does not 
demonstrate that, while hospitalized at Palms West Hospital 
from November 19, 1995, through December 6, 1995, the veteran 
was accorded treatment for his service-connected psychosis, 
or for a nonservice-connected disability that was associated 
with and held to be aggravating his service-connected 
psychosis.  In addition, the evidence does not show that he 
had a total disability permanent in nature resulting from his 
service-connected psychosis.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to payment or 

reimbursement of unauthorized medical expenses incurred in 
connection with a period of hospitalization at Palms West 
Hospital from November 19, 1995, through December 6, 1995.  
The claim, accordingly, fails.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with a period of hospitalization at 
Palms West Hospital from November 19, 1995, through December 
6, 1995, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

